Mr. Justice Paxson
delivered the opinion of the Court,
We are unable to see any error in the refusal of the Court below to allow the plaintiff in error his claim for commissions. Undoubtedly he would have been entitled to them had he in all things performed his duties as consignee in a proper manner. But the Referee has found that he did not, and we are entirely satisfied with that finding. Even if we were not, and were disposed to review it, we could not do so in the absence of the evidence, the documentary 'portion of which only is printed.
Nor do we see any error in the disallowance of the $1,500 judgment. It was given by Mrs. Noedel when covert, and before she applied to the Court for the benefit of the Act of April 3d, 1872. It was not, under all the authorities, a binding obligation upon her.
But we think the Court below fell into error in rejecting the claim of the plaintiff in error to be allowed the interest on this judgment, and also for the balance of the note of $402.
Mrs. Noedel (defendant in error), had consigned to the plaintiff in error a large amount of Limberger cheese which she had manufactured on a farm in Work County. The farm appears to have been owned, at least carried on, by her husband at one time. He failed in business, and some personal property he had there, including some Limberger cheese, was purchased by his wife, Mrs. Noedel, who continued the busi-. ness of manufacturing this species of cheese in connection with the farm. It was found by the Referee that she had sufficient separate estate to make the purchase. The $402 note referred to grew out of this transaction. Prior to her giving it she had applied to the Court of Common Pleas for the benefit of the Act of April 3d, 1872, which secures to a married woman her separate earnings. This brings the case within the ruling of Bovard v. Kettering, 101 Pa. St., 181. The *349learned Judge below held that Bovard v. Kettering did not apply, for the reason, in part, that the proceeds of the $402 note were not traced, directly into the manufacture of the cheese consigned to the plaintiff in error. We think this was error. The money was borrowed to enable her to engage in the business which her husband had previously followed. She did so engage, and as a result thereof shipped a large amount of cheese to the plaintiff in error, who had advanced the $402. In her letter of February 12th, 1876, she authorized the plaintiff in error to retain out of the proceeds of the consignment the interest on the $1,500 judgment, and all disbursements and advances. She was not obliged to pay the principal or interest of this judgment for the reason already given, yet she had a right to do so, and it is no part of our duty to prevent a married woman from being honest. Her consignee held this judgment against her, and her letter to him was an appropriation of so much of her money in his hands to the payment of this interest.
Under the ruling in Bovard v. Kettering, she was clearly liable on the note, and it did not need her letter to her consignor to justify him in deducting the amount from the sales of the cheese.
Both of these claims should have been allowed.
Judgment reversed, and a venire facias de novo awarded.